PATIENCE DRAKE ROGGENSACK, J.
¶ 262. {dissenting). I write in dissent because the lead opinion, when combined with Justice Prosser's concurrence that affirms the court of appeals decision, holds a physician strictly liable for a missed diagnosis, contrary to the legislative directive in Wis. Stat. § 448.30 and our long-standing precedent.1 I also write in dissent to *129point out that if the lead opinion had garnered the vote of four justices for its reasoning, which it did not, the court would have imposed strict liability for missed diagnoses by expanding a patient's right of informed consent under § 448.30 from a right to be informed about the risks and benefits of treatments and procedures that were recommended by the physician into a right to be informed about all treatments and procedures that were not recommended by the physician, but which may be relevant to whether the correct diagnosis was made. Stated otherwise, the lead opinion's attempted expansion of § 448.30 would require that whenever there is a claim that the correct diagnosis of a patient's ailment was not made, a physician would be liable for failing to tell a patient about all potential diagnoses and all potential tests that could have been employed to evaluate whether different ailments were the source of the patient's symptoms. This would be an entirely new concept that the legislature did not codify when it enacted § 448.30. Accordingly, I conclude that § 448.30 is not implicated in this malpractice action because there was no failure to inform the patient about the risks and benefits of the treatment and procedures that the physician employed.
¶ 263. I also conclude that under the circumstances presented the jury's finding that Dr. Bullis was not negligent in her care and treatment of Thomas Jandre is inconsistent with the jury's finding that Dr. Bullis was negligent in regard to her duty to obtain informed consent. Accordingly, I would reverse the decision of the court of appeals, and due to the incon*130sistency in the jury's verdicts, I would remand for a new trial on whether Dr. Bullis was negligent in her care and treatment of Mr. Jandre. Therefore, I respectfully dissent.
I. BACKGROUND
¶ 264. On June 13, 2003, Mr. Jandre drank some coffee and it came out his nose. He also began to drool, suffered from slurred speech and his face drooped on the left side. He felt dizzy, unsteady and had weakness in both legs. His co-workers took him to the St. Joseph's Hospital West Bend emergency room. Mr. Jandre related his symptoms to Dr. Bullis, who was on duty as the emergency room physician when he arrived. Mr. Jandre's co-workers also explained to Dr. Bullis what they had seen. Dr. Bullis made a differential diagnosis, which is a list of ailments from which the patient could be suffering in order of probability. Her differential diagnosis included Bell's palsy, stroke, transient ischemic attack (TLA), tumor, Guillain-Barre and Multiple Sclerosis.
¶ 265. Dr. Bullis pursued various diagnostic procedures to determine the ailment that was causing Mr. Jandre's symptoms. She examined Mr. Jandre's carotid arteries by listening for bruits, which develop when there is blockage in the carotid arteries. Blockage of the carotid arteries may cause an ischemic stroke2 or a TLA. She heard no bruits. She ordered a CT (computerized tomography) scan to rule out hemorrhagic stroke.3 The CT scan was normal. None of the procedures recommended by Dr. Bullis caused injury to Mr. Jandre.
*131¶ 266. After all the tests were completed, Dr. Bullis determined that Mr. Jandre was suffering from a mild form of Bell's palsy. She concluded that he had not experienced a hemorrhagic stroke, based on the CT scan, and had not experienced an ischemic stroke or a TLA, based on the lack of bruits in his carotid arteries. Upon reaching her diagnosis of Bell's palsy, Dr. Bullis informed Mr. Jandre about what he might expect from Bell's palsy. As treatment, she prescribed medications consistent with the diagnosis of Bell's palsy. None of the medications prescribed by Dr. Bullis caused injury to Mr. Jandre. She also told him to go to his family doctor for a complete exam within a week, or sooner if other symptoms developed.
¶ 267. Three days after being treated for Bell's palsy and sent home from the emergency room, Mr. Jandre saw Dr. Steele, a family medicine physician. He confirmed Dr. Bullis's Bell's palsy diagnosis. Unfortunately, eight days after Mr. Jandre's visit to Dr. Steele, he suffered a significant stroke.
¶ 268. On June 14, 2004, Mr. and Mrs. Jandre filed suit against Dr. Bullis, alleging that she negligently diagnosed Mr. Jandre as having Bell's palsy, when he had initial symptoms of a stroke or a TIA. The Jandres also alleged that Dr. Bullis negligently failed to inform Mr. Jandre about the possibility of having a carotid ultrasound to diagnose whether he had a blocked carotid artery that had caused a TIA or stroke.
¶ 269. When the matter went to trial, Dr. Bullis objected to Mr. Jandre's informed consent claim and to the jury instructions that described an informed consent claim. The jury found that Dr. Bullis was not negligent in her diagnosis of Mr. Jandre's ailment, but that she was negligent in fulfilling her duty to obtain informed consent. Subsequent to the jury verdict, Dr. *132Bullís again objected to the informed consent claim, requesting a new trial because the verdict was contrary to Wisconsin's informed consent law. All of her motions and objections in regard to informed consent were denied. The court of appeals affirmed the decision of the circuit court. Jandre v. Physicians Ins. Co. of Wis., 2010 WI App 136, ¶¶ 2-3, 330 Wis. 2d 50, 792 N.W.2d 558.
¶ 270. In affirming the court of appeals decision, the lead opinion attempts to significantly expand the obligations of physicians under Wis. Stat. § 448.30. The lead opinion opines that "the circuit court could not determine, as a matter of law, that the physician had no duty to inform the patient of the possibility that the cause of his symptoms might be a blocked artery, which posed imminent, life-threatening risks, and of the availability of alternative, non-invasive means of ruling out or confirming the source of his symptoms."4 This reasoning would place a duty on a physician to inform his or her patients about medical treatments and procedures that the physician is not recommending solely because such treatments and procedures may be relevant to whether the physician's diagnosis was correct.
II. DISCUSSION
A. Standard of Review
¶ 271. Statutory construction and application present questions of law for our independent review. Richards v. Badger Mut. Ins. Co., 2008 WI 52, ¶ 14, 309 Wis. 2d 541, 749 N.W.2d 581. However, as we conduct our review, we benefit from prior analyses of the court of appeals and the circuit court. Id.
¶ 272. This case also requires us to consider the jury's verdicts on two separate claims based on the same *133factual occurrence. On one of the claims, the jury found that Dr. Bullis was not negligent and on the other, the jury found she was negligent. We examine the jury verdicts on the two separate claims to determine whether the jury's findings are inconsistent as a matter of law. Westfall v. Kottke, 110 Wis. 2d 86, 94, 328 N.W.2d 481 (1983).
B. Informed Consent
¶ 273. A physician's duty of informed consent is set forth in Wis. Stat. § 448.30. Section 448.30 provides:
Information on alternate modes of treatment. Any physician who treats a patient shall inform the patient about the availability of all alternate, viable medical modes of treatment and about the benefits and risks of these treatments. The physician's duty to inform the patient under this section does not require disclosure of:
(1) Information beyond what a reasonably well-qualified physician in a similar medical classification would know.
(2) Detailed technical information that in all probability a patient would not understand.
(3) Risks apparent or known to the patient.
(4) Extremely remote possibilities that might falsely or detrimentally alarm the patient.
(5) Information in emergencies where failure to provide treatment would be more harmful to the patient than treatment.
(6) Information in cases where the patient is incapable of consenting.
¶ 274. Statutory interpretation always "begins with the language of the statute." Richards, 309 Wis. 2d *134541, ¶ 20 (internal quotation marks and citation omitted). We assume that the meaning of the statute is expressed in the words that the legislature chose to use. Id. The context in which statutory terms are considered is helpful to our understanding. Id. When the statutory language is unambiguous, we apply the plain, clear meaning of the statute. Id.
¶ 275. Accordingly, I begin with the plain meaning of the words that the legislature chose, and then examine Scaria v. St. Paul Fire & Marine Insurance Co., 68 Wis. 2d 1, 227 N.W.2d 647 (1975), because all parties agree that Wis. Stat. § 448.30 is the codification of our decision in Scaria. See Johnson v. Kokemoor, 199 Wis. 2d 615, 629-30, 545 N.W.2d 495 (1996) (concluding that § 448.30 is the codification of Scaria).
¶ 276. The plain language of Wis. Stat. § 448.30 speaks only to "modes of treatment" and the "benefits and risks of these treatments." It requires the physician to provide the patient with enough information to permit the patient to choose whether to undergo a recommended treatment or not, if that choice is possible for the patient to make. The entire focus of § 448.30 is on something that a physician is recommending to be done to the patient. Obtaining a patient's informed consent to treatment or procedures that the physician is not recommending as part of his diagnosis and treatment of the patient is not within the plain meaning of § 448.30. Further, such an expansion of the duty of informed consent is not a concept found in Scaria, upon which the legislature based § 448.30.
¶ 277. In Scaria, the medical malpractice action involved two claims: a claim of negligent care and treatment and a claim of failure to obtain informed consent to a procedure that Mr. Scaria underwent based upon the recommendation of his physician. These medi*135cal claims both arose out of the same procedure that caused Mr. Scaria to become a paraplegic. The procedure he underwent was a percutaneous femoral aortogram, recommended by the physician to determine why Mr. Scaria had elevated blood pressure. The percutaneous femoral aortogram involved the injection of dye into Mr. Scaria's artery in order to study his kidneys. Mr. Scaria had a severe reaction to the dye, which he alleged was a risk of the recommended procedure that was not explained to him. Scaria, 68 Wis. 2d at 4. At trial, the jury was asked to evaluate Mr. Scaria's informed consent claim under the following parameters:
a physician and surgeon has a duty to make reasonable disclosure to his patient of all significant facts under the circumstances of the situation which are necessary to form the basis of an intelligent and informed consent by the patient to the proposed treatment or operation and the patient must have given such consent to the treatment or operation. This duty, however, is limited to those disclosures which physicians and surgeons of good standing would make under the same or similar circumstances, having due regard to the patient's physical, mental and emotional condition.
Id. at 10.
¶ 278. Mr. Scaria objected to that part of the jury instruction that limited the physician's duty to only those disclosures that reasonable physicians would make under similar circumstances. Id. at 10-11. We agreed that Mr. Scaria was correct in that the limitation set out by the circuit court was not appropriate for an informed consent claim. We stated "\t]he right to be recognized and protected is the right of the patient to consent or not to consent to a proposed medical treatment or procedure." Id. at 12 (emphasis added).
*136¶ 279. However, in Scaria, we also recognized that the obligation to provide information of the risks of a proposed medical treatment or procedure was not without limitation. We explained:
[a] doctor should not be required to give a detailed technical medical explanation that in all probability the patient would not understand. He should not be required to discuss risks that are apparent or known to the patient. Nor should he be required to disclose extremely remote possibilities that at least in some instances might only serve to falsely or detrimentally alarm the particular patient. Likewise, a doctor's duty to inform is further limited in cases of emergency or where the patient is a child, mentally incompetent or a person is emotionally distraught or susceptible to unreasonable fears.
Id. at 12-13 (footnote omitted). We then summarized our holding as, "the duty of the doctor is to make such disclosures as appear reasonably necessary under circumstances then existing to enable a reasonable person under the same or similar circumstances confronting the patient at the time of disclosure to intelligently exercise his right to consent or to refuse the treatment or procedure proposed." Id. at 13 (emphasis added).
¶ 280. Scaria's requirement that informed consent be obtained for any treatment or procedure that is recommended to be performed on a patient is supported by an earlier case, Trogun v. Fruchtman, 58 Wis. 2d 569, 207 N.W.2d 297 (1973). In Trogun, we first explained a change in medical malpractice theory such that:
where the alleged misconduct on the part of the physician amounts to a failure to disclose the ramifications of a pending course of treatment, therapy, or surgery ... we conclude it is preferable to affirmatively recognize a *137legal duty, bottomed upon a negligence theory of liability, in cases wherein it is alleged the patient-plaintiff was not informed adequately of the ramifications of a course of treatment.
Id. at 598-600.
¶ 281. Prior to Trogun, the law of medical malpractice had been grounded in assault and battery law, and Trogun was an early decision recognizing that informed consent claims do not readily fit within that parameter. Therefore, Scaria, grounded in the reasoning of Trogun, focused on disclosing to the patient the risks of a course of treatment or a procedure, i.e. doing something to the patient that the physician recommended be done, so that the patient could make an informed decision about whether to consent to the recommended treatment or procedure. Nothing in Trogun or Scaria could be read as imposing a duty on a physician to obtain the patient's consent to a treatment or procedure that the physician had not recommended.
¶ 282. We also addressed the duty of informed consent in Martin v. Richards, 192 Wis. 2d 156, 531 N.W.2d 70 (1995), where we interpreted a claim of failure to obtain informed consent to treatment that was recommended for a child. In order to be understood, Martin must be considered in the circumstances under which it arose. There, 14-year-old Cheryl Martin "ran into the back of a truck while riding her bicycle." Id. at 163. She was transported to the hospital emergency room at approximately 10:40 p.m. Id.
¶ 283. Dr. Richards was on duty in the emergency room that evening. He examined Ms. Martin when she came in and also an hour later. Id. He had been told that she was injured when she hit the back of a dump truck while riding her bicycle and that she had been unconscious at the scene for an undetermined period of time. *138Id. He was also told that she had vomited five or six times and some amnesia was observed. Id. at 163-64. There was swelling and bruising to the right zygomatic area of her head, an area where intracranial bleeding may occur if a cranial artery is torn. Id. at 164.
¶ 284. Dr. Richards' differential diagnosis was "concussion, contusion, and the possibility of intracranial bleeding." Id. at 164 (internal quotation marks omitted). Given that diagnosis, Dr. Richards explained to her father that he could send her home for Mr. Martin to watch over or he could admit her to the hospital for observation. Id. Dr. Richards believed that Ms. Martin should remain at the hospital for continued observation, and he convinced her father to accept that treatment. Id. However, Dr. Richards did not advise Mr. Martin that if Ms. Martin were to incur subsequent intracranial bleeding, which was one of the risks Dr. Richards knew was present, that Ms. Martin could not be treated for that consequence of her head injury because the hospital had no neurosurgeon. Id.
¶ 285. Ms. Martin was admitted to the hospital and did incur a subsequent intracranial bleed, whereupon she was transferred to the University of Wisconsin Hospital. Unfortunately, the necessary neurosurgery was not performed until 3:55 a.m. and she suffered severe and permanent injuries. Id. at 165. The Martins brought a malpractice action alleging that Dr. Richards was negligent in his treatment of Ms. Martin; that the care provided by the nursing staff was negligent in not observing Ms. Martin more closely; and that Dr. Richards did not inform Ms. Martin's father about the risks of his recommended treatment that she remain at the hospital when the hospital had no neurosurgeon to treat the known risk of an intracranial bleed. Id. at 165-66.
*139¶ 286. The jury determined that Dr. Richards was not negligent in either his diagnosis or treatment of Ms. Martin. Id. at 166. The jury did conclude that the nurses were negligent in failing to monitor Ms. Martin's condition more closely, but that their negligence was not a cause of Ms. Martin's injury. Id. The jury also found that Dr. Richards negligently failed to inform Mr. Martin of alternate forms of treatment for the head injury Ms. Martin had sustained. Id. The alternate treatment would have involved moving Ms. Martin to a hospital that had a neurosurgeon to operate if intracranial bleeding occurred. See id. The circuit court dismissed the informed consent claim notwithstanding the verdict, and the court of appeals reversed. Id.
¶ 287. When we reviewed the claim brought by Ms. Martin under Wis. Stat. § 448.30, we concluded "that statute's operative language [was]: 'Any physician who treats a patient shall inform the patient about the availability of all alternate, viable medical modes of treatment and about the benefits and risks of these treatments.'" Id. at 169. We explained that the difficulty in interpreting the statute was determining "what is considered an alternate, viable mode of treatment." Id.
¶ 288. We determined the scope of the statute by examining the development of the doctrine of informed consent and the codification of informed consent set out in Wis. Stat. § 448.30. Id. We opined that "[c]onsent to treatment is [meaningful] only if it is given by persons informed or knowledgeable about the various choices available and the risks attendant upon each." Id. at 169-70. We reasoned that in Scaria, upon which § 448.30 is based, the plaintiffs injuries resulted from complications associated with an aortogram, a diagnostic procedure. Id. at 175. In so doing, we explained that *140when a physician recommends a treatment, "[t]he distinction between diagnostic and medical treatments is not in and of itself significant to an analysis of informed consent." Id. We continued to opine that:
as part of the physician's duty to obtain a patient's informed consent to any medical procedure employed by the physician in dealing with the patient, there is a duty imposed on the physician to disclose to the patient the existence of any methods of diagnosis or treatment that would serve as feasible alternatives to the method initially selected by the physician to diagnose or treat the patient's illness or injury.
Id. at 175-76 (emphasis added) (citation omitted). We further explained that, "[a] physician who proposes to treat a patient or [to] attempt to diagnose a medical problem must make such disclosures as will enable a reasonable person under the circumstances confronting the patient to exercise the patient's right to consent to, or to refuse the procedure proposed or to request an alternative treatment or method of diagnosis." Id. at 176. Contrary to the lead opinion,5 nothing in Martin suggested that a physician was required to disclose information to enable a patient to consent to a treatment or procedure that was not recommended by his physician. To do so would be tantamount to requiring the physician to obtain the patient's informed consent not to institute a treatment or procedure that the physician has decided is not appropriate given the physician's diagnosis.
¶ 289. In Martin, the recommended treatment for Ms. Martin's head trauma was to remain at Fort Atkinson Hospital for careful observation. However, the risk of that treatment, i.e., a significant delay in surgery *141if it became necessary due to an intracranial bleed, was not explained. Id. at 179. We concluded that it was "not the diagnosis [] that drives the duty to inform in this case," but the consequences associated with a concussion, which included a "delayed intracranial bleed." Id. at 180-81.
¶ 290. When we analyze the breadth of Wis. Stat. § 448.30 as construed in Martin, it is important to recognize that what was being determined in Martin was whether information existed that should have been provided about the risk of the recommended treatment, i.e., information about the risk of remaining in a hospital that had no neurosurgeon to operate on Ms. Martin if an intracranial bleed occurred. That our discussion in Martin was driven by the recommended treatment is shown by the special verdict:
Question 3 ...: Would a reasonable person in Robert Martin's position have agreed to the alternate forms of care and treatment had he been informed of their availability? (Yes or No).
Id. at 184.
¶ 291. In Martin, we did not decide that information about alternate diagnoses of the injury suffered by Ms. Martin was required by Wis. Stat. § 448.30. But rather, in affirming the jury's verdict, we said:
[Dr. Richards] knew that Ms. Martin's condition was more serious than a simple concussion. He knew that associated with this concussion was the possibility of a delayed intracranial bleed. It was this condition (the excessive vomiting, the amnesia, the unconsciousness of an undetermined time, the injury to the head), not the diagnosis, that drives the duty to inform in this case."
Id. at 180-81 (emphasis added).
*142¶ 292. Bubb v. Brusky, 2009 WI 91, 321 Wis. 2d 1, 768 N.W.2d 903, is our most recent interpretation of informed consent under Wis. Stat. § 448.30. As with Martin, it must be understood in light of the circumstances in which it arose. Bubb arose out of Richard Bubb's initially having trouble ingesting his food and then falling out of his chair. Id., ¶ 5. He was transported to the hospital emergency room, where he was seen by Dr. Brusky. Id., ¶¶ 5-6. Dr. Brusky ordered a CT scan, an EKG (electrocardiogram) and blood tests to evaluate Mr. Bubb. Id., ¶ 6. Mr. Bubb began to feel better and the results of the tests caused Dr. Brusky to conclude that Mr. Bubb had suffered a TIA (transient ischemic attack), which manifested itself as stroke-like symptoms. Id., ¶ 7. Dr. Brusky discharged Mr. Bubb with instructions to follow up with a neurologist, Dr. Gu. Id., ¶¶ 8-9. Two days later, Mr. Bubb suffered a significant stroke. Id., ¶ 11.
¶ 293. In his lawsuit, Mr. Bubb did not question the correctness of Dr. Brusky's TLA diagnosis. Rather, he questioned the completeness of the information given to him about viable treatments for his TIA. See id., ¶ 70. We agreed with Mr. Bubb's contention that the question presented was whether he made an informed decision when he consented to Dr. Brusky's suggested mode of treatment. The recommended treatment for Mr. Bubb's TIA was discharge from the hospital with instructions for follow-up care. The issue of informed consent arose because Mr. Bubb was not told of alternative treatment, which was admission to the hospital for further diagnostic testing, and the benefits and risks of both treatments. Id., ¶ 71.
¶ 294. We concluded that there was credible evidence in the record from which a reasonable jury could conclude that Dr. Brusky did not obtain informed *143consent to the treatment he recommended, and therefore, the circuit court should have submitted Mr. Bubb's informed consent claim to the jury. Id., ¶ 73. Contrary to the holding of the lead opinion,6 our decision in Bubb has nothing to do with a physician's obligation to obtain informed consent to procedures that the physician has not recommended and that are not consistent with the physician's diagnosis.
¶ 295. Indeed, Wis. Stat. § 448.30, Scaria, Martin and Bubb are consistent in what they require. Each requires the physician to obtain the patient's informed consent to a treatment or procedure that is being recommended to be done to the patient based on either the physician's diagnosis of the patient's ailment or in an attempt to diagnose the patient's ailment. Informed consent to the proposed treatment or procedure is obtained when the patient is told of the benefits and the risks of following the physician's advice. Scaria, 68 Wis. 2d at 13; Martin, 192 Wis. 2d at 169-70; Bubb, 321 Wis. 2d 1, ¶ 73.
¶ 296. Hoven v. Kelble, 79 Wis. 2d 444, 256 N.W.2d 379 (1977), also is an important medical malpractice case. Hoven involved a claim for injuries sustained as a result of a lung biopsy. Id. at 446. During the lung biopsy, Mr. Hoven suffered a cardiac arrest, resulting in injury to his nervous system and brain tissue that caused extensive medical expenses, pain, suffering and disability. Id.
¶ 297. Mr. Hoven alleged ten separately stated causes of action, three of which were predicated on the theory of strict liability for allegedly defective medical services rendered by each of the defendants. Our discussion of strict liability in Hoven begins by explaining *144that "[o]ur court has held members of the medical profession to a standard of reasonable care under the circumstances." Id. at 456. We stated that the proper standard is reasonable care under the circumstances because" '[a] physician is not an insurer of the results of his diagnosis or procedures.1" Id. (internal quotation marks and citation omitted).
¶ 298. We also explained that medicine is not an exact science and the very best physicians using a reasonable degree of care and skill could not be expected never to err in regard to a diagnosis or the performance of a procedure. Id. We concluded our discussion in Hoven by establishing that under the law, "[m]edical sciences are not exact. A patient cannot consider a doctor's treatment to be defective simply because it does not cure his ailment.... To hold medical professionals strictly liable under these circumstances would not promote any social benefit." Id. at 465. The rule of law set out in Hoven, that a physician's duty is not based on strict liability, but rather on negligence, would be overruled sub silentio by the lead opinion if four justices had joined it. This is so because the lead opinion attempts to expand a physician's duty to explain procedures that the physician did not recommend, but which may be relevant to whether the physician's diagnosis was correctly made.
¶ 299. In the case at hand, Dr. Bulks did not contravene her duty to obtain informed consent from Mr. Jandre, as a matter of law. The treatment she recommended for Mr. Jandre, which was to see his private physician within a week, or sooner if his symptoms recurred, was consistent with her diagnosis of Bell's palsy. If her diagnosis had been correct, there were no undisclosed risks of the recommended treatment.
*145¶ 300. The lead opinion attempts to hold Dr. Bullis strictly liable for a missed diagnosis by requiring that she obtain Mr. Jandre's informed consent to forgo a carotid ultrasound, whose only relevance was to show that Dr. Bullis' diagnosis of Bell's palsy was not correct. That the lead opinion attempts to impose strict liability for a missed diagnosis becomes apparent when one examines what would have happened if the diagnosis of Bell's palsy had been correct. If that were the circumstance, the lead opinion would not conclude that Dr. Bullis violated Wis. Stat. § 448.30 for failing to tell Mr. Jandre that a carotid ultrasound could have been done to assist in ruling out a TIA or stroke.
¶ 301. The reasoning of the lead opinion is a significant change in the law, and it is not supported either by Wis. Stat. § 448.30 or Scaria, upon which § 448.30 is based. Stated otherwise, § 448.30 is based on informing patients of the risks and benefits of procedures that the physician recommends be done to the patient. Scaria, 68 Wis. 2d at 12 (concluding that "[t]he right to be recognized and protected is the right of the patient to consent or not to consent to a proposed medical treatment or procedure"). In sharp contrast, the lead opinion is based on requiring the physician to obtain informed consent to forgo procedures that the physician has not recommended be done to the patient, procedures that are not consistent with the diagnosis the physician made. The potential scope of the reasoning underlying the lead opinion is breathtaking because a claim for the violation of the duty of informed consent would be limited only by an expert's theory on what might have been diagnosed.
¶ 302. The lead opinion's attempted expansion of the law to require information about procedures that may show that the physician's diagnosis was not correct is not supported by any other Wisconsin case. This is so *146because the doctrine of informed consent arises from the "notion that an adult has a right to determine what shall be done with his own body." Schreiber v. Physicians Ins. Co. of Wis., 223 Wis. 2d 417, 426, 588 N.W.2d 26 (1999) (internal quotation marks and citation omitted). If a physician has not recommended a treatment or that a procedure be done, there is no invasion of the patient's right to bodily integrity that the physician recommended.
¶ 303. I agree that a patient has the right to say what will be done with his or her body, and he or she cannot make an informed decision about that right unless the "benefits and risks" of the recommended procedures or treatments are explained to the patient. However, there is no Wisconsin case that requires a physician to explain procedures to the patient that the physician is not recommending be done. See Trogun, 58 Wis. 2d at 599 (explaining that "a failure to disclose the ramifications of a pending course of treatment, therapy, or surgery" was the issue in an informed consent claim); Martin, 192 Wis. 2d at 176 (concluding that "[a] physician who proposes to treat a patient or [to] attempt to diagnose a medical problem must make such disclosures as will enable a reasonable person under the circumstances confronting the patient to exercise the patient's right to consent to, or to refuse the procedure proposed"); Johnson, 199 Wis. 2d at 630 (concluding that the "concept of informed consent is based on the tenet that in order to make a rational and informed decision about undertaking a particular treatment or undergoing a particular surgical procedure, a patient has the right to know about significant potential risks involved in the proposed treatment or surgery"); Hannemann v. Boyson, 2005 WI 94, ¶ 44, 282 Wis. 2d 664, 698 N.W.2d 714 (explaining that medical profes*147sionals "are obligated to disclose and discuss the material risks of any given procedure or treatment with their patients so that their patients may make informed decisions as to whether they want to consent to bodily intrusions and proceed with the recommended procedure or treatment"); Bubb, 321 Wis. 2d 1, ¶ 73 (concluding that "Dr. Brusky's failure to adequately inform the Bubbs of the alternative mode of treatment available was a cause of Richard's injuries that resulted from his stroke").
¶ 304. The lead opinion requires more than information about physician-recommended treatment or procedures and their benefits and risks. The lead opinion attempts to change the duty to obtain informed consent for a physician-recommended treatment or procedure into a duty to obtain informed consent for a procedure that the physician has not recommended, solely because the procedure may show that the physician's diagnosis was not correct. The lead opinion attempts to expand Wis. Stat. § 448.30 to require the physician to inform the patient about the risks and benefits of a procedure, here a carotid ultrasound, that the physician did not recommend in regard to treating or diagnosing the ailment that the physician concluded the patient had. Rather, a carotid ultrasound has relevance only to determining whether the diagnosis of Bell's palsy was correctly made. Therefore, the lead opinion's holding, if it were adopted by four members of this court, would impose strict liability on the physician for his or her diagnosis, contrary to our holding in Hoven. Hoven, 79 Wis. 2d at 456.
¶ 305. The lead opinion attempts to clothe itself in precedent, as it takes statements from past cases and juxtaposes them with holdings that the statements and the cases cited do not support. For example, the lead opinion says, "Wisconsin law 'requires that a physician *148disclose information necessary for a reasonable person to make an intelligent decision with respect to the choices of treatment or diagnosis.' "7 Although the words are accurately quoted from Kuklinski v. Rodriguez, 203 Wis. 2d 324, 329, 552 N.W.2d 869 (Ct. App. 1996), Kuklinski did not require a physician to inform a patient of the availability of a CT scan at a time when the physician did not believe a CT scan was warranted. To the contrary, Kuklinski holds that there was no reason to inform the patient of the availability of a CT scan when the patient came into the emergency room because the physician's initial diagnosis of Mr. Kuklinski was that he had a "minor head injury." Id. at 333. That the physician later ordered a CT scan was due to a change in his diagnosis based on the patient's change in condition. Id. at 332-33. Neither Kuklinski nor any other case supports a claim that Dr. Bullis violated her duty to obtain Mr. Jandre's informed consent when she did not explain to him that a carotid ultrasound may show that her diagnosis of Bell's palsy was not correct.
C. Inconsistent Verdicts
¶ 306. The jury found that Dr. Bullis was not negligent in her diagnosis of Bell's palsy even though she had not done a carotid ultrasound to rule out the diagnoses of TLA or stroke caused by blockage of the carotid arteries. The jury also found that Dr. Bullis was negligent in performing her duty of obtaining informed consent because she did not tell Mr. Jandre that a *149carotid ultrasound could have determined whether he had suffered a TIA or small stroke rather than Bell's palsy.
¶ 307. Jury verdicts are inconsistent when the facts that must have been found by the jury in regard to one verdict are repugnant to the facts that must have been found by the jury in order to return the second verdict. See Westfall, 110 Wis. 2d at 92-95. A verdict that is inconsistent, "if not timely remedied by reconsideration by the jury, must result in a new trial." Id. at 98.8
¶ 308. In his action for negligent care and treatment, Mr. Jandre argued that Dr. Bullis negligently diagnosed Bell's palsy because she had not ordered a carotid ultrasound to rule out the possibility that blocked carotid arteries were causing Mr. Jandre's symptoms. In regard to the claim of informed consent, Mr. Jandre argued that he should have been told that a carotid ultrasound was an available diagnostic tool to determine whether blocked carotid arties were causing his symptoms, rather than Bell's palsy.
¶ 309. The jury instructions on informed consent also focused on the possibility that there was a more accurate diagnostic procedure than that used by Dr. Bullis to diagnose Mr. Jandre's ailment. To focus on Mr. Jandre's claim that he should have been told about a carotid ultrasound, the circuit court instructed the jury as follows:
*150A doctor has the duty to provide her patient with information necessary to enable the patient to make an informed decision about a diagnostic procedure and alternative choices of diagnostic procedures. If the doctor fails to perform this duty, she is negligent.
To meet this duty to inform her patient, a doctor must provide her patient with the information a reasonable person in the patient's position would regard as significant when deciding to accept or reject a diagnostic procedure. In answering this question, you should determine what a reasonable person in the patient's position would want to know in consenting to or rejecting a diagnostic procedure.
The doctor must inform the patient whether a diagnostic procedure is ordinarily performed in the circumstances confronting the patient, whether alternate procedures approved by the medical profession are available, what the outlook is for success or failure of each alternate procedure, and the benefits and risks inherent in each alternate procedure.
¶ 310. The underlined language in the above-quoted jury instructions, under the facts of this case, is not consistent with the law of informed consent. Even though the jury instruction may have been proper for the informed consent claim under other circumstances, given the facts of this case, it promoted the inconsistent verdicts the jury rendered. This is so because the jury instruction required Dr. Bullis to obtain Mr. Jandre's consent to forgo a diagnostic procedure that she had not recommended be done, which procedure the jury also found was not required to meet Dr. Bullis' requisite standard of care.
¶ 311. Mr. Jandre suffered no injury from any alternate diagnostic procedure that Dr. Bullis recommended and employed, yet liability for injury suffered *151from a recommended and employed procedure is the essence of an informed consent claim. Stated otherwise, informed consent requires that a physician give sufficient information to a patient so that the patient can make an informed decision about whether to permit a recommended procedure be done to him or her. The right to give or refuse consent is grounded in a patient's right to control what will be done to his or her body. Scaria, 68 Wis. 2d at 12; Martin, 192 Wis. 2d at 169-70; Johnson, 199 Wis. 2d at 630; Schreiber, 223 Wis. 2d at 426; Hannemann, 282 Wis. 2d 664, ¶ 44; Bubb, 321 Wis. 2d 1, ¶ 69.
¶ 312. Alternate diagnostic procedures become an issue on which to ground an informed consent claim when a physician recommends and employs a procedure and the patient suffers an injury that the physician did not disclose to the patient before the procedure was performed. Hannemann, 282 Wis. 2d 664, ¶¶ 43-44. However, no violation of Wis. Stat. § 448.30 or the common law consistent with § 448.30 arises when a physician declines to employ an alternate diagnostic procedure, simply because that alternate diagnostic procedure may have been a more accurate diagnostic tool than the one chosen by the physician.
¶ 313. One of the central issues at trial was whether Dr. Bullis's diagnosis of Bell's palsy was negligently made because she listened for bruits in Mr. Jandre's carotid arteries rather than doing a carotid ultrasound to evaluate his carotid arteries. The jury found that Dr. Bullis's decision not to employ carotid ultrasound during her diagnosis of Mr. Jandre's ailment was not negligent. However, in order to sustain the informed consent verdict, the jury must have found that Dr. Bullis had an obligation to tell Mr. Jandre that she could have used a carotid ultrasound in her diag*152nosis of his ailment even though she chose not to do so. The jury instruction directs the jury to that conclusion when it instructs that "[a] doctor has the duty to provide her patient with information necessary to enable the patient to make an informed decision about a diagnostic procedure and alternate choices of diagnostic procedures. If the doctor fails to perform this duty, she is negligent."
¶ 314. The jury verdict places claims of informed consent in direct conflict with claims of negligent care and treatment when no injury results from the procedure employed. This is so because so long as the diagnostic procedures that were employed for the patient were "reasonable given the state of medical knowledge at that time," no negligent care can be found,9 yet failing to advise about the use of other procedures that are not being recommended is a failure in the duty of informed consent, according to the jury verdict, given the facts of this case.
¶ 315. The verdicts rest on inconsistent factual foundations, in that the claim of negligent care and treatment and the claim of informed consent turn on the use of a carotid ultrasound. The jury found that Dr. Bullís was not negligent when she did not employ carotid ultrasound in her diagnosis, but that she was negligent in failing to obtain Mr. Jandre's consent not to employ a carotid ultrasound in her diagnosis. Therefore, under the facts of this case, the jury's verdicts required the jury to find inconsistent facts.
*153¶ 316. There is no claim under law for failing to inform a patient of procedures that were not recommended, when the procedures employed do not cause injury. Accordingly, the claim of informed consent should be dismissed. In addition, because the verdicts for Mr. Jandre's two claims are inconsistent, pursuant to our directive in Westfall, I would order a new trial on the claim of negligent care and treatment.
III. CONCLUSION
¶ 317. The lead opinion, when combined with Justice Prosser's concurrence that affirms the court of appeals decision, holds one physician strictly liable for a missed diagnosis, contrary to the legislative directive in Wis. Stat. § 448.30 and our long-standing precedent. I also write in dissent to point out that if the lead opinion had garnered the vote of four justices for its reasoning, which it did not, the court would have imposed strict liability for missed diagnoses by expanding a patient's right of informed consent under § 448.30 from a right to be informed about the risks and benefits of treatments and procedures that were recommended by the physician into a right to be informed about all treatments and procedures that were not recommended by the physician, but which may be relevant to whether the correct diagnosis was made. Stated otherwise, the lead opinion's attempted expansion of § 448.30 would require that whenever there is a claim that the correct diagnosis of a patient's ailment was not made, a physician would be liable for failing to tell a patient about all potential diagnoses and all potential tests that could have been employed to evaluate whether different ailments were the source of the patient's symptoms. This would be an entirely new concept that the legislature did not codify when it enacted § 448.30. Accordingly, I *154conclude that § 448.30 is not implicated in this malpractice action because there was no failure to inform the patient about the risks and benefits of the treatment and procedures that the physician employed.
¶ 318. I also conclude that under the circumstances presented the jury's finding that Dr. Bullis was not negligent in her care and treatment of Mr. Jandre is inconsistent with the jury's finding that Dr. Bullis was negligent in regard to her duty to obtain informed consent. Accordingly, I would reverse the decision of the court of appeals, and due to the inconsistency in the jury's verdicts, I would remand for a new trial on whether Dr. Bullis was negligent in her care and treatment of Mr. Jandre. Therefore, I respectfully dissent.
¶ 319. I am authorized to state that Justices ANNETTE KINGSLAND ZIEGLER and MICHAEL J. GABLEMAN join in this dissent.

 Justice Ann Walsh Bradley and Justice N. Patrick Crooks join Chief Justice Shirley S. Abrahamson's lead opinion. Justice David T. Prosser does not join the lead opinion, but he does *129affirm the court of appeals decision based on a theory different from that set out in the lead opinion. Justice Annette Kingsland Ziegler and Justice Michael J. Gableman join Justice Patience Drake Roggensack's dissenting opinion.


 Ischemic stroke results from the brain receiving too little oxygen due to poor intracranial circulation.


 Hemorrhagic stroke results when there is an intracranial bleed.


 Lead op., ¶ 10.


 Lead op., e.g., ¶¶ 8, 10, 17, 27, 38, 81, 95.


 Lead op., ¶ 121.


 Lead op., ¶ 8, quoting Kuklinski v. Rodriguez, 203 Wis. 2d 324, 329, 552 N.W.2d 869 (Ct. App. 1996) (quoting Martin v. Richards, 192 Wis. 2d 156, 175, 531 N.W.2d 70 (1995)); see also Bubb v. Brusky, 2009 WI 91, ¶ 62, 321 Wis. 2d 1, 768 N.W.2d 903.


 The tripartite rule relative to inconsistent verdicts of Statz v. Pohl, 266 Wis. 23, 28-29, 62 N.W.2d 556 (1954), has been abrogated as well as the court's "expressions of the approval of such rationalization for preserving and reconciling such inconsistent verdicts." Westfall v. Kottke, 110 Wis. 2d 86, 100, 328 N.W2d 481 (1983).


 The standard jury instruction employed here stated in relevant part, "If you find from the evidence that more than one method of... diagnosing Thomas Jandre's condition was recognized as reasonable given the state of medical knowledge at that time, then Dr. Therese Bullis was at liberty to select any of the recognized methods."